Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Detailed Action
	This action is in response to the papers filed February 5, 2021. 

Amendments
           Applicant's response and amendments, filed February 5, 2021, to the prior Office Action is acknowledged. Applicant has cancelled Claims 2, 4, 7, 9, 11-16, 18-26, 28-36, 38-46, 48-56, 58-66, 68-76, 78-88, 90-91, 93-95, 98, 100, 102-139, and 142-143, amended Claims 1 and 101, withdrawn Claim 101, and entered new claims, Claims 144-148. 
	
Election/Restrictions
Applicant has elected without traverse the invention of Group I, claim(s) 1, 3, 5-6, 8, 10, 17, 27, 37, 47, 57, 67, 77, 89, 92, 96-97, 99, 140-141, and 144-148, drawn to a composition comprising a highly purified population of cell-derived vesicles.

Within Group I, Applicant has elected traverse the following species, wherein:
i) alternative structural agent present in the microvesicles is miR-296, as recited in Claims 10 and 144; and 
ii) alternative generically recited additional therapeutic agent present in the microvesicles is an angiogenesis promoting agent, as recited in Claim 97. 
Because applicant did not distinctly and specifically point out the supposed errors in the species restriction requirement, the election has been treated as an election without traverse and the restriction and election requirement is deemed proper and therefore made final (MPEP §818). 

	Claims 1, 3, 5-6, 8, 10, 17, 27, 37, 47, 57, 67, 77, 89, 92, 96-97, 99, 101, 140-141, and 144-148 are pending. 

	Claims 1, 3, 10, 89, 92, 96-97, 140-141, and 144-146 are under consideration. 
	
Priority
This application is a 371 of PCT/US16/69629 filed on December 30, 2016. Applicant’s claim for the benefit of a prior-filed application provisional application 62/273,342 filed on December 30, 2015 under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, or 365(c) is acknowledged.  

Information Disclosure Statement
Applicant has filed Information Disclosure Statements on June 29, 2018 and June 7, 2019 that have been considered. 
The information disclosure statements filed June 29, 2018 and June 7, 2019 fail to comply with the provisions of 37 CFR 1.97, 1.98 and MPEP § 609 because 37 CFR 1.98(b) requires that each item of information in an IDS be identified properly. Each publication must be identified by publisher, author (if any), title, relevant pages of the publication, and date and place of publication. The date of publication supplied must include at least the month and year of publication, except that the year of publication (without the month) will be accepted if the applicant points out in the information disclosure statement that the year of publication is sufficiently earlier than the effective U.S. filing date and any foreign priority date so that the particular month of publication is not in issue. 
NPL citations A3 and B4-B6 have been lined through for being defective for one or more of these requirements. 
The signed and initialed PTO Forms 1449 are mailed with this action. 

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to 

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

1. 	Claim(s) 10 and 144 are rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends. 
Claim 1 recites a highly purified population of cell-derived vesicles comprising exosomes and/or microvesicles prepared by culturing stem cells producing the cell-derived vesicles under conditions of hypoxia and low serum conditions. 
Claims 10 and 144 recite wherein the cell-derived vesicles of the population comprise miR-296. While it is acknowledged the miR-296 is a nucleic acid structure, its presence within cell-derived vesicles of the population is a functional property resulting from cell biology of the cultured stem cells of Claim 1 from which said cell-derived vesicles are prepared. 
Thus, either the presence of miR-296 in the cell-derived vesicles is an inherent property of (that naturally flows from) the stem cells of Claim 1, or it is not. 

To the extent it is an inherent property (that naturally flows) from the product/method of the independent claim, then the instant claims fail to further limit the independent claim.
The specification fails to disclose a first stem cell population that does not naturally express miR-296, as opposed to a second stem cell population that does naturally express miR-296. 
The specification fails to disclose a first stem cell population that, while naturally expressing miR-296, does not load said miR-296 into said cell-derived vesicles, as opposed to a second stem cell population that does naturally load said miR-296 into said cell-derived vesicles. 
The specification fails to disclose a first stem cell population that, when cultured per the positively recited method step, does not naturally express miR-296 nor load miR-296 into said cell-derived vesicles, as opposed to a second stem cell population that, when cultured per the positively recited method step, does naturally express miR-296 and load miR-296 into said cell-derived vesicles.
The specification fails to disclose a culturing step that transforms a first stem cell population that does not naturally express miR-296 nor load miR-296 into said cell-derived vesicles into a stem cell population that now does naturally express miR-296 and load miR-296 into said cell-derived vesicles.
The specification fails to disclose a method step of preparation by which the stem cell-derived vesicles are highly purified yet do not comprise miR-296, as opposed to a method step of preparation by which the stem cell-derived vesicles are highly purified and do comprise miR-296. 
Rather, the specification discloses that miR-296 is naturally and endogenously expressed by the stem cells (e.g. pg 4, line 4). 
Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Claim(s) 10 and 144 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites a highly purified population of cell-derived vesicles comprising exosomes and/or microvesicles prepared by culturing stem cells producing the cell-derived vesicles under conditions of hypoxia and low serum conditions. 
Claims 10 and 144 recite wherein the cell-derived vesicles of the population comprise miR-296. While it is acknowledged the miR-296 is a nucleic acid structure, its presence within cell-derived vesicles of the population is a functional property resulting from cell biology of the cultured stem cells of Claim 1 from which said cell-derived vesicles are prepared. 
Thus, either the presence of miR-296 cell-derived vesicles is an inherent property of (that naturally flows from) the stem cells of Claim 1, or it is not. 
Similarly, either the presence of miR-296 cell-derived vesicles is an inherent property of (that naturally flows from) the method step of Claim 1 by which the stem cells are cultured, or it is not.
Claims 10 and 144 denote that not all of the stem cells, exosomes and/or microvesicles highly purified therefrom, and/or method steps of the independent claim are able to achieve the functional property(ies) recited in the dependent claim(s). 
To the extent it is not an inherent property (that naturally flows) from the product/method of the independent claim, then the claims are considered indefinite for failing to recite the structure and/or method step(s) that is/are necessary and sufficient to cause the recited functional language. 
The scope of the claim to achieve the functional property of miR-296 being necessarily and predictably present in the stem cell-derived vesicles cannot be determined. 

The use of functional language in a claim may fail "to provide a clear-cut indication of the scope of the subject matter embraced by the claim" and thus be indefinite. In re Swinehart, 439 F.2d 210, 213 (CCPA 1971). See MPEP §2173.05(g)

Ariad Pharmaceuticals., Inc. v. Eli Lilly & Co., 598 F.3d 1336, 1353, 94 USPQ2d 1161, 1173 (Fed. Cir. 2010) (en banc). See MPEP §2173.05(g)

If there is no disclosure of structure, material or acts for performing the recited function, the claim fails to satisfy the requirements of 35 U.S.C. 112(b). The disclosure of the structure (or material or acts) may be implicit or inherent in the specification if it would have been clear to those skilled in the art what structure (or material or acts) corresponds to the means- (or step-) plus-function claim limitation. See id. at 1380, 53 USPQ2d at 1229; In re Dossel, 115 F.3d 942, 946-47, 42 USPQ2d 1881, 1885 (Fed. Cir. 1997). Because no structure disclosed in the embodiments of the invention actually performs the claimed functions, the specification lacks corresponding structure as required by 35 U.S.C. 112, sixth paragraph, and fails to comply with 35 U.S.C. 112, second paragraph.). See MPEP §2181(II)(A).

To satisfy the definiteness requirement under 35 U.S.C. 112(b) or 35 U.S.C. 112, second paragraph, the written description must clearly link or associate the corresponding structure, material, or acts to the claimed function. Telcordia Techs., Inc. v. Cisco Systems, Inc., 612 F.3d 1365, 1376, 95 USPQ2d 1673, 1682 (Fed. Cir. 2010). A rejection under 35 U.S.C. 112(b)  or pre-AIA  35 U.S.C. 112, second paragraph is appropriate if the written description fails to link or associate the disclosed structure, material, or acts to the claimed function, or if there is no disclosure (or insufficient disclosure) of structure, material, or acts for performing the claimed function. Donaldson, 16 F.3d at 1195, 29 USPQ2d at 1850. A bare statement that known techniques or methods can be used would not be a sufficient disclosure to support a means-plus-function limitation. Biomedino, LLC v. Waters Techs. Corp., 490 F.3d 946, 953, 83 USPQ2d 1118, 1123 (Fed. Cir. 2007). See MPEP §2181(III)



Per MPEP 2173.05(g), the Examiner should consider the following factors when examining claims that contain functional language to determine whether the language is ambiguous: 
(1) Is there a clear cut indication of the scope of the subject matter covered by the claim? 
If the scope of the claimed structures [a population of cell-derived vesicles comprising exosomes and/or microvesicles comprising miR-296] is not limited to the specific structure(s)/method step(s) disclosed in the specification and/or recited in the prior claim from which the instant claim depends, then the scope of the subject matter covered by the claim is indefinite. 
Does the specification clearly link a structure or method step to the claimed function? If no, then the claim must be rejected under 112(b) because the claim scope is unclear. 
The specification fails to disclose a first stem cell population that does not naturally express miR-296, as opposed to a second stem cell population that does naturally express miR-296. 
The specification fails to disclose a first stem cell population that, while naturally expressing miR-296, does not load said miR-296 into said cell-derived vesicles, as opposed to a second stem cell population that does naturally load said miR-296 into said cell-derived vesicles. 
The specification fails to disclose a first stem cell population that, when cultured per the positively recited method step, does not naturally express miR-296 nor load miR-296 into said cell-derived vesicles, as opposed to a second stem cell population that, when cultured per the positively recited method step, does naturally express miR-296 and load miR-296 into said cell-derived vesicles.
The specification fails to disclose a culturing step that transforms a first stem cell population that does not naturally express miR-296 nor load miR-296 into said cell-derived 
The specification fails to disclose a method step of preparation by which the stem cell-derived vesicles are highly purified yet do not comprise miR-296, as opposed to a method step of preparation by which the stem cell-derived vesicles are highly purified and do comprise miR-296. 

(2) Does the language of the claim forth well-defined boundaries of the invention, or only states a problem solved or a result obtained?
The lack of specific structure(s) and/or specific method step(s) in the claims indicates no well-defined boundaries of the invention. Rather, the functional language only denotes a problem to solve or a result obtained. Claim language that merely states a result to be obtained without providing boundaries on the claim scope (e.g. by not specifying any way to achieve those results) is unclear. 

(3) Would one of ordinary skill in the art know from the claim terms what structure or steps are encompassed by the claim?
Lim et al (U.S. 2015/0125950; published May 7, 2015, priority to May 18, 2012; of record) is considered relevant prior art for having disclosed a highly purified population of cell-derived vesicles, to wit, exosomes [0013] produced from mesenchymal stem cells [0012], whereby said MSCs may be cultured in hypoxia conditions [0010]. Lim et al disclose the stem cells may be cultured in low serum conditions, e.g. serum-free medium [0126, 239]. However, Lim et al is silent as to whether or not said exosomes comprise miR-296.
	 
The instant claim as a whole does not apprise one of ordinary skill in the art of its scope and, therefore, does not serve the notice function required by 35 U.S.C. 112, second paragraph, by providing clear warning to others as to what constitutes infringement of the patent.
When functional claim language is found indefinite, it typically lacks an adequate written description under §112(a), because an indefinite, unbounded functional limitation would cover a plurality of undisclosed structures and/or method steps of performing a function and indicate that the inventor has not provided sufficient disclosure to show possession of the invention. Thus, in 
	Appropriate correction is required.

3. 	Claim(s) 10 and 144 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Claim 1 recites a highly purified population of cell-derived vesicles comprising exosomes and/or microvesicles prepared by culturing stem cells producing the cell-derived vesicles under conditions of hypoxia and low serum conditions. 
Claims 10 and 144 recite wherein the cell-derived vesicles of the population comprise miR-296. While it is acknowledged the miR-296 is a nucleic acid structure, its presence within cell-derived vesicles of the population is a functional property resulting from cell biology of the cultured stem cells of Claim 1 from which said cell-derived vesicles are prepared. 
Thus, either the presence of miR-296 cell-derived vesicles is an inherent property of (that naturally flows from) the stem cells of Claim 1, or it is not. 
Similarly, either the presence of miR-296 cell-derived vesicles is an inherent property of (that naturally flows from) the method step of Claim 1 by which the stem cells are cultured, or it is not.
Claims 10 and 144 denote that not all of the stem cells, exosomes and/or microvesicles highly purified therefrom, and/or method steps of the independent claim are able to achieve the functional property(ies) recited in the dependent claim(s). 
To the extent it is not an inherent property (that naturally flows) from the product/method of the independent claim, then dependent Claims 10 and 144 are considered to lack adequate written description for failing to recite the structure that is necessary and sufficient to cause the recited functional language. 


In analyzing whether the written description requirement is met for genus claims, it is first determined whether a representative number of species have been described by their complete structure. To provide adequate written description and evidence of possession of a claimed genus, the specification must provide sufficient distinguishing identifying characteristics of the genus. The factors to be considered include disclosure of complete or partial structure, physical and/or chemical properties, functional characteristics, structure/function correlation, methods of making the claimed product, or any combination thereof. The disclosure of a single species is rarely, if ever, sufficient to describe a broad genus, particularly when the specification fails to describe the features of that genus, even in passing. (see In re Shokal 113USPQ283(CCPA1957); Purdue Pharma L.P. vs Faulding Inc. 56 USPQ2nd 1481 (CAFC 2000).
The specification fails to disclose a first stem cell population that does not naturally express miR-296, as opposed to a second stem cell population that does naturally express miR-296. 
The specification fails to disclose a first stem cell population that, while naturally expressing miR-296, does not load said miR-296 into said cell-derived vesicles, as opposed to a second stem cell population that does naturally load said miR-296 into said cell-derived vesicles. 
The specification fails to disclose a first stem cell population that, when cultured per the positively recited method step, does not naturally express miR-296 nor load miR-296 into said cell-derived vesicles, as opposed to a second stem cell population that, when cultured per the positively recited method step, does naturally express miR-296 and load miR-296 into said cell-derived vesicles.
The specification fails to disclose a culturing step that transforms a first stem cell population that does not naturally express miR-296 nor load miR-296 into said cell-derived 
The specification fails to disclose a method step of preparation by which the stem cell-derived vesicles are highly purified yet do not comprise miR-296, as opposed to a method step of preparation by which the stem cell-derived vesicles are highly purified and do comprise miR-296. 
Lim et al (U.S. 2015/0125950; published May 7, 2015, priority to May 18, 2012; of record) is considered relevant prior art for having disclosed a highly purified population of cell-derived vesicles, to wit, exosomes [0013] produced from mesenchymal stem cells [0012], whereby said MSCs may be cultured in hypoxia conditions [0010]. Lim et al disclose the stem cells may be cultured in low serum conditions, e.g. serum-free medium [0126, 239]. However, Lim et al is silent as to whether or not said exosomes comprise miR-296.

Without a correlation between structure and function, the claim does little more than define the claimed invention by function. That is not sufficient to satisfy the written description requirement. See Eli Lilly, 119 F.3d at 1568, 43 USPQ2d at 1406 (“definition by function … does not suffice to define the genus because it is only an indication of what the gene does, rather than what it is”).

Thus, for the reasons outlined above, it is concluded that the claims do not meet the requirements for written description under 35 U.S.C. 112, first paragraph. 
MPEP 2163 - 35 U.S.C. 112(a) and the first paragraph of pre-AIA  35 U.S.C. 112 require that the “specification shall contain a written description of the invention ....” This requirement is separate and distinct from the enablement requirement. Ariad Pharm., Inc. v. Eli Lilly & Co., 598 F.3d 1336, 1340, 94 USPQ2d 1161, 1167 (Fed. Cir. 2010) (en banc)

4. 	Claims 89 and 92 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	Claim 89 and 92 recites the limitations “less than about”. 

	Appropriate correction is required.

5. 	Claim 89 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites a highly purified population of cell-derived vesicles comprising exosomes and/or microvesicles prepared by culturing stem cells producing the cell-derived vesicles under conditions of hypoxia and low serum conditions. 
Claim 89 recites wherein the concentration of cell-derived vesicles in the population comprises: 
a) between about 0.5 micrograms and 5000 micrograms (syn. 5 milligrams); 
b) less than about 300 micrograms; or 
c) less than about 200 micrograms, 
of exosome and/or microvesicle protein collected per approximately 10^6 cells.
	
	The scope of the claim is unclear for several reasons.
As a first matter, the claim recites “concentration of cell-derived vesicles in the population comprises…” (line 2), and thus it is unclear what Applicant is seeking to limit. That is to say, a concentration of 10 milligrams of exosome and/or microvesicle protein necessarily comprises the concentration values recited in (a), (b), and (c), regardless of starting cell number. There is no upper range to the final exosome and/or microvesicle protein concentration in the cell-derived vesicle composition that is being claimed. To put it another way, the exosome and/or microvesicle protein concentration of the population of cell-derived vesicles is not limited to (c) not more than 200 micrograms, (b) not more than 300 micrograms, or (a) not more than 5000 
As a second matter, the claimed invention is directed to a highly purified population of cell-derived vesicles comprising exosomes and/or microvesicles. There are no cells in the claimed composition. The ordinary artisan immediately recognizes that one can measure the total number of exosomes and/or microvesicle particles in the claimed composition, and can measure the total amount of protein in the claimed composition. The claim clearly evidences that 10^6 cells may only yield as little as 0.5 micrograms of protein, or as much as 5000 micrograms of protein. It is unclear how any amount of protein necessarily informs the ordinary artisan that the composition was necessarily obtained from not more than 10^6 cells. It is unclear how a composition of highly purified population of cell-derived vesicles comprising exosomes and/or microvesicles comprising as little as 0.5 micrograms, as little as 20 micrograms, as little as 50 micrograms, about 100 micrograms, about 200 micrograms of protein, about 300 micrograms of protein, or even 5000 micrograms of protein obtained from 1x10^6 cells is structurally distinguished from a composition of highly purified population of cell-derived vesicles comprising exosomes and/or microvesicles comprising as little as 0.5 micrograms, as little as 20 micrograms, as little as 50 micrograms, about 100 micrograms, about 200 micrograms of protein, about 300 micrograms of protein, or even 5000 micrograms of protein obtained from 1x10^4 cells, 1x10^5 cells, 1x10^7, 1x10^8 cells, 1x10^9 cells, 1x10^10 cells, etc….. 
Similarly, it is unclear how a composition of highly purified population of cell-derived vesicles comprising exosomes and/or microvesicles comprising as little as 0.5 micrograms, as little as 20 micrograms, as little as 50 micrograms, about 100 micrograms, about 200 micrograms of protein, about 300 micrograms of protein, or even 5000 micrograms of protein obtained from 1x10^6 cells is structurally distinguished a composition of highly purified population of cell-derived vesicles comprising exosomes and/or microvesicles comprising as little as 0.5 micrograms, as little as 20 micrograms, as little as 50 micrograms, about 100 micrograms, about 200 micrograms of protein, about 300 micrograms of protein, or even 5000 micrograms of protein irrespective of starting cell number, or is a dilution from a composition of highly purified 
The cell number has been disassociated from the final product. The claim clearly evidences that 10^6 cells may only yield as little as 0.5 micrograms of protein, or as much as 5000 micrograms of protein. Thus, reference to cell number, as recited in Claim 89, is uninformative as to that which is actually present in the claimed composition, to wit, the total number of exosomes and/or microvesicle particles and the total amount of protein. Similarly, the total number of exosomes and/or microvesicle particles and the total amount of protein present in the claimed composition is uninformative of and does not directly relate back to the cell number from which the cell-derived vesicle composition was prepared. 
As a third matter, Claim 89 is considered indefinite because it appears to be drafted in a product-by-process form, “exosome and/or microvesicle protein collected per approximately 10^6 cells”. However, instant claims place no requirement onto the number of stem cells from which the vesicles are purified. Those of ordinary skill in the art immediately recognize that the cell number in culture naturally varies over time (cell division averaging about every 12 to 24 hours) during culture. Rather, the conditioned medium from which the vesicles are purified is a volume, not cell number. Because there is no limit (“comprises” is open language) to the actual exosome and/or microvesicle protein concentration in the vesicle composition as a whole, there is no corresponding numerical value of reference cells from which to ascertain a protein/cell number ratio. 
The conditioned medium volume itself can be pooled prior to actually performing the exosome isolation steps. See, for example, Al-Mayah et al (Mutation Research 772: 38-45, 2015) “conditioned media were pooled….exosome pellets were collected”, “…exosomes were purified from [pooled] ICCM [conditioned media]” (pg 39, col. 2; pg 40, col. 1). Thus, the cell number becomes irrelevant to and is disassociated from the final exosome and/or microvesicle protein concentration in the vesicle composition as a whole. 
As a fourth matter, Claim 89 is considered indefinite because it appears to be drafted in a product-by-process form, “exosome and/or microvesicle protein collected per approximately 10^6 cells”. However, the instantly recited vesicle composition is not limited to any specific process in which the vesicles are purified. As discussed below, the art recognizes that the resulting exosome and/or microvesicle protein concentration will vary depending upon the the cell number has been entirely dissociated from the final protein yield due to the arbitrary action-taking steps used by the ordinary artisan to purify the vesicles.
Furthermore, presenting the ordinary artisan with a set of stem cell cultures, each comprising the same number of cells, from which the highly purified population of cell-derived vesicles is prepared, specification fails to disclose: 
a first preparation step so as to necessarily and predictably arrive at a first population of cell-derived vesicles comprising (c) exosomes/microvesicles with not more than 200 micrograms of protein/10^6 cells, as opposed to 
a second preparation step so as to necessarily and predictably arrive at a second population of cell-derived vesicles comprising (b) exosomes/microvesicles with not more than 300 micrograms of protein/10^6 cells, as opposed to 
a third preparation step so as to necessarily and predictably arrive at a third population of cell-derived vesicles comprising (a) exosomes/microvesicles with not more than 0.5 micrograms of protein/10^6 cells, as opposed to 
a fourth preparation step so as to necessarily and predictably arrive at a fourth population of cell-derived vesicles comprising (a) exosomes/microvesicles with not more than 100 micrograms of protein/10^6 cells, as opposed to 
a fifth preparation step so as to necessarily and predictably arrive at a fifth population of cell-derived vesicles comprising (b) exosomes/microvesicles with not more than 1000 micrograms of protein/10^6 cells, as opposed to 
a sixth preparation step so as to necessarily and predictably arrive at a sixth population of cell-derived vesicles comprising (b) exosomes/microvesicles with not more than 5000 micrograms of protein/10^6 cells, etc…, as required by the claim.
As a fifth matter, it would appear that Applicant is reciting different stem cell populations from which to purify the vesicles, to wit, 
a first stem cell that produces (c) exosomes/microvesicles with not more than 200 micrograms of protein, as opposed to 
a second stem cell that produces (b) exosomes/microvesicles with not more than 300 micrograms of protein, as opposed to 
a third stem cell that produces (a) exosomes/microvesicles with not more than 0.5 micrograms of protein, as opposed to 
a fourth stem cell that produces (a) exosomes/microvesicles with not more than 100 micrograms of protein, as opposed to 
a fifth stem cell that produces (b) exosomes/microvesicles with not more than 1000 micrograms of protein, as opposed to 
a sixth stem cell that produces (b) exosomes/microvesicles with not more than 5000 micrograms of protein, etc…
However, the specification fails to disclose how the ordinary artisan is to modify the culturing step of the independent claim so as to necessarily and predictably arrive at the one or more distinctly different stem cell populations each having distinctly different functional properties, to wit, synthesis of distinctly different amounts of protein being loaded into the exosomes and/or microvesicles from which one will necessarily and predictably achieve the corresponding ‘exosome and/or microvesicle protein/10^6 cells’, as required by the claim. 
The specification fails to disclose a relational nexus between a first stem cell and the amount of protein it loads into exosomes and microvesicles, as opposed to a second stem cell and the amount of protein it loads into exosomes and microvesicles, as opposed to a third stem cell and the amount of protein it loads into exosomes and microvesicles, etc…
The also specification fails to disclose:
a first culturing step that transforms a first stem cell and the amount of protein it loads into exosomes and microvesicles into a stem cell that now, necessarily and predictably loads a distinctly different, second amount of protein into exosomes and microvesicles, as opposed to 
a second culturing step that transforms said first stem cell and the amount of protein it loads into exosomes and microvesicles into a stem cell that now, necessarily and predictably 
a third culturing step that transforms said first stem cell and the amount of protein it loads into exosomes and microvesicles into a stem cell that now, necessarily and predictably loads a distinctly different, third amount of protein into exosomes and microvesicles, as opposed to 
a fourth culturing step that transforms said first stem cell and the amount of protein it loads into exosomes and microvesicles into a stem cell that now, necessarily and predictably loads a distinctly different, fourth amount of protein into exosomes and microvesicles, etc… 
  The instant claim as a whole does not apprise one of ordinary skill in the art of its scope and, therefore, does not serve the notice function required by 35 U.S.C. 112, second paragraph, by providing clear warning to others as to what constitutes infringement of the patent.

6. 	Claim(s) 89 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Claim 1 recites a highly purified population of cell-derived vesicles comprising exosomes and/or microvesicles prepared by culturing stem cells producing the cell-derived vesicles under conditions of hypoxia and low serum conditions. 
Claim 89 recites wherein the concentration of cell-derived vesicles in the population comprises: 
a) between about 0.5 micrograms and 5000 micrograms (syn. 5 milligrams); 
b) less than about 300 micrograms; or 
c) less than about 200 micrograms, 
of exosome and/or microvesicle protein collected per approximately 10^6 cells.

In analyzing whether the written description requirement is met for genus claims, it is first determined whether a representative number of species have been described by their complete structure. To provide adequate written description and evidence of possession of a In re Shokal 113USPQ283(CCPA1957); Purdue Pharma L.P. vs Faulding Inc. 56 USPQ2nd 1481 (CAFC 2000).
[0020] of the specification discloses boiler-plate verbiage of the instant Claim 89 recitation.
However, the specification fails to disclose a working example in which the exosomal and/or microvesicle protein concentration was actually measured, being directly related back to the cell number in the culture condition from which said cell-derived vesicle composition comprising exosomes and microvesicles was obtained. 
The specification discloses that “highly purified” means the cell-derived vesicle composition need only be at least 65%, 70%, 75%, 80%, 85%, 90%, 95%, or 100% purified from contaminating cell debris, soluble proteins and other cell-derived vesicles from the culture medium [0079]. 
Thus, as a first matter, the specification fails to disclose how to specifically measure the exosomal and/or microvesicle protein concentration in a composition that is necessarily contaminated by at least 35%, 30%, 25%, 20%, 15%, etc… of cell debris, proteins, and other cell-derived vesicles (and whatever proteins these undesirable vesicles may carry). To put it another way, while it is clear that the ordinary artisan would be able to measure total protein in a sample, such a value does not inform the ordinary artisan as to the actual protein concentration necessarily and predictably present in the exosomes and/or microvesicles themselves, as required by Claim 89, excluding the cell debris proteins, culture media protein, other contaminating soluble proteins, etc...

The claimed invention is directed to a highly purified population of cell-derived vesicles comprising exosomes and/or microvesicles. The ordinary artisan immediately recognizes that one can measure the total number of exosomes and/or microvesicle particles in the claimed is structurally distinguished from a composition of highly purified population of cell-derived vesicles comprising exosomes and/or microvesicles comprising about 200 micrograms of protein, about 300 micrograms of protein, or even 5000 micrograms of protein obtained from 1x10^5 cells, 1x10^7, 1x10^8 cells, etc….. 
Similarly, it is unclear how a composition of highly purified population of cell-derived vesicles comprising exosomes and/or microvesicles comprising about 200 micrograms of protein, about 300 micrograms of protein, or even 5000 micrograms of protein obtained from 1x10^6 cells is structurally distinguished from a composition of highly purified population of cell-derived vesicles comprising exosomes and/or microvesicles comprising about 200 micrograms of protein, about 300 micrograms of protein, or even 5000 micrograms of protein irrespective of starting cell number, or is a dilution from a composition of highly purified population of cell-derived vesicles comprising exosomes and/or microvesicles comprising a much higher amount of protein, e.g. 1 milligram, 10 milligrams, 20 milligrams, etc… 
The cell number has been disassociated from the final product, and thus reference to cell number, as recited in Claim 89, is uninformative as to that which is actually present in the claimed composition, to wit, the total number of exosomes and/or microvesicle particles and the total amount of protein. Similarly, the total number of exosomes and/or microvesicle particles and the total amount of protein present in the claimed composition is uninformative of and does not directly relate back to the cell number from which the cell-derived vesicle composition was prepared.

Claim 89 may be considered to be drafted in a product-by-process form, “exosome and/or microvesicle protein collected per approximately 10^6 cells”. However, instant claims place no requirement onto the number of stem cells from which the vesicles are purified. The cell number in culture varies over time (cell division averaging about every 12 to 24 hours) during culture. 
The conditioned medium volume itself can be pooled prior to actually performing the exosome isolation steps. See, for example, Al-Mayah et al (Mutation Research 772: 38-45, 2015) “conditioned media were pooled….exosome pellets were collected”, “…exosomes were purified from [pooled] ICCM [conditioned media]” (pg 39, col. 2; pg 40, col. 1). Thus, the actual cell number becomes irrelevant to the final exosome and/or microvesicle protein concentration in the vesicle composition as a whole. 
The cell number has been disassociated from the final product, and thus reference to cell number, as recited in Claim 89, is uninformative as to that which is actually present in the claimed composition, to wit, the total number of exosomes and/or microvesicle particles and the total amount of protein. Similarly, the total number of exosomes and/or microvesicle particles and the total amount of protein present in the claimed composition is uninformative of and does not directly relate back to the cell number from which the cell-derived vesicle composition was prepared.

Claim 89 may be considered to be drafted in a product-by-process form, “exosome and/or microvesicle protein collected per approximately 10^6 cells”. However, the instantly recited vesicle composition is not limited to any specific process in which the vesicles are purified. 
Cvjetkovic et al (J. Extracellular Vesicles 3(1): 23111 (11 pages), published March 25, 2014) is considered relevant prior art for having taught that the methods by which extracellular vesicles are purified substantially affects the purity and protein yield (Title). Cvjetkovic et al taught culturing at least 1x10^6 cells (pg 2, col. 2, seeded at 0.5x10^6 and grown for 3-4 days (providing at least 2 population doublings) from which exosomes were isolated. Cvjetkovic et al taught that the centrifugation rotor type affects exosomal yield (pg 4, col. 2), with protein yields varying between 400 nanograms (syn. 0.4 micrograms)/10^6 cells to 1000 nanograms (syn. 1 microgram)/10^6 cells (Figure 2B; pg 5, col. 1). Cvjetkovic et al taught that the length of centrifugation affects exosomal yield (pg 6, col. 1), with protein yields increasing as the length of 
Lobb et al (J. Extracellular Vesicles 4: 27031 (11 pages), published July 17, 2015) is considered relevant prior art for having taught that the methods by which extracellular vesicles are purified substantially affects the purity and protein yield. Different isolation protocols affect efficiency, yield and purity of the exosomes (abstract). Lobb et al taught isolating exosomes from a starting volume of conditioned medium, e.g. 150 milliliters (pg 5, col. 2), for which it is not known what number of cells produced this conditioned medium, or if it was pooled from a plurality of cell cultures, etc… Lobb et al also taught isolating exosomes from human plasma (pg 3, col. 2), for which it is not known what number of cells produced the corresponding amount of exosomes present in the plasma. Thus, while one can arrive at a protein concentration/exosome value, one cannot extrapolate the protein concentration and/or number of exosomes to the corresponding cell number as required by instant Claim 89. Lobb et al taught that the choice of isolation method impacts particle concentration and protein yield (pg 6, col. 1; Figures 5C, 6C), as some commercially available exosome isolation kits perform poorly when comparing the particle yield to protein concentration, suggesting the co-isolation of contaminating proteins (pg 6, col. 2). 
The art recognizes that the resulting exosome and/or microvesicle protein concentration will vary depending upon the method used by the ordinary artisan. Thus, here, too, there is no corresponding method of purifying exosomes from which to ascertain the corresponding cell number based upon the final protein concentration. Rather, the same starting exosome and/or microvesicle protein concentration/10^6 cells ratio will yield varying results depending upon the method used by the ordinary artisan to actually purify the exosomes and microvesicles. The actual cell number becomes irrelevant to the final exosome and/or microvesicle protein the cell number has been entirely dissociated from the final protein yield due to the arbitrary action-taking steps used by the ordinary artisan to purify the vesicles.
The cell number has been disassociated from the final product, and thus reference to cell number, as recited in Claim 89, is uninformative as to that which is actually present in the claimed composition, to wit, the total number of exosomes and/or microvesicle particles and the total amount of protein. Similarly, the total number of exosomes and/or microvesicle particles and the total amount of protein present in the claimed composition is uninformative of and does not directly relate back to the cell number from which the cell-derived vesicle composition was prepared.

Claim 89 may be considered to be drafted in a product-by-process form, “exosome and/or microvesicle protein collected per approximately 10^6 cells”. However, the instantly recited vesicle composition is not limited to any specific process in which the vesicles are purified. As discussed below, the art recognizes that the resulting exosome and/or microvesicle protein concentration will vary depending upon the method and laboratory equipment used by the ordinary artisan. Thus, here, too, there is no corresponding method of purifying exosomes from which to ascertain the corresponding cell number based upon the final protein concentration. Rather, the same starting exosome and/or microvesicle protein concentration/10^6 cells ratio will yield varying results depending upon the method and equipment used by the ordinary artisan to actually purify the exosomes and microvesicles. The cell number becomes irrelevant to the final exosome and/or microvesicle protein concentration in the vesicle composition as a whole because the cell number has been entirely dissociated from the final protein yield due to the arbitrary action-taking steps used by the ordinary artisan to purify the vesicles.
Furthermore, presenting the ordinary artisan with a set of stem cell cultures, each comprising the same number of cells, from which the highly purified population of cell-derived vesicles is prepared, specification fails to disclose: 
a first preparation step so as to necessarily and predictably arrive at a first population of cell-derived vesicles comprising (c) exosomes/microvesicles with not more than 200 micrograms of protein/10^6 cells, as opposed to 

a third preparation step so as to necessarily and predictably arrive at a third population of cell-derived vesicles comprising (a) exosomes/microvesicles with not more than 0.5 micrograms of protein/10^6 cells, as opposed to 
a fourth preparation step so as to necessarily and predictably arrive at a fourth population of cell-derived vesicles comprising (a) exosomes/microvesicles with not more than 100 micrograms of protein/10^6 cells, as opposed to 
a fifth preparation step so as to necessarily and predictably arrive at a fifth population of cell-derived vesicles comprising (b) exosomes/microvesicles with not more than 1000 micrograms of protein/10^6 cells, as opposed to 
a sixth preparation step so as to necessarily and predictably arrive at a sixth population of cell-derived vesicles comprising (b) exosomes/microvesicles with not more than 5000 micrograms of protein/10^6 cells, etc…, as required by the claim.

It would appear that Claim 89 is directed to different stem cell populations from which to purify the vesicles, to wit, 
a first stem cell that produces (c) exosomes/microvesicles with not more than 200 micrograms of protein, as opposed to 
a second stem cell that produces (b) exosomes/microvesicles with not more than 300 micrograms of protein, as opposed to 
a third stem cell that produces (a) exosomes/microvesicles with not more than 0.5 micrograms of protein, as opposed to 
a fourth stem cell that produces (a) exosomes/microvesicles with not more than 100 micrograms of protein, as opposed to 
a fifth stem cell that produces (b) exosomes/microvesicles with not more than 1000 micrograms of protein, as opposed to 
a sixth stem cell that produces (b) exosomes/microvesicles with not more than 5000 micrograms of protein, etc…

The specification fails to disclose a relational nexus between a first stem cell and the amount of protein it loads into exosomes and microvesicles, as opposed to a second stem cell and the amount of protein it loads into exosomes and microvesicles, as opposed to a third stem cell and the amount of protein it loads into exosomes and microvesicles, etc…
The specification also fails to disclose:
a first culturing step that transforms a first stem cell and the amount of protein it loads into exosomes and microvesicles into a stem cell that now, necessarily and predictably loads a distinctly different, second amount of protein into exosomes and microvesicles, as opposed to 
a second culturing step that transforms said first stem cell and the amount of protein it loads into exosomes and microvesicles into a stem cell that now, necessarily and predictably loads a distinctly different, third amount of protein into exosomes and microvesicles, as opposed to 
a third culturing step that transforms said first stem cell and the amount of protein it loads into exosomes and microvesicles into a stem cell that now, necessarily and predictably loads a distinctly different, third amount of protein into exosomes and microvesicles, as opposed to 
a fourth culturing step that transforms said first stem cell and the amount of protein it loads into exosomes and microvesicles into a stem cell that now, necessarily and predictably loads a distinctly different, fourth amount of protein into exosomes and microvesicles, etc… 

"The claimed invention as a whole may not be adequately described if the claims require an essential or critical element which is not adequately described in the specification and which is not conventional in the art", "when there is substantial variation within the genus, one must describe a sufficient variety of species to reflect the variation within the genus", "in an unpredictable art, adequate written description of a genus which embraces 

An applicant shows possession of the claimed invention by describing the claimed invention with all of its limitations using such descriptive means as words, structures, figures, diagrams, and formulas that fully set forth the claimed invention. Lockwood v. American Airlines, Inc., 107 F.3d 1565, 1572, 41 USPQ2d 1961, 1966 (Fed. Cir. 1997). 

Possession may also be shown in a variety of ways including description of an actual reduction to practice, or by showing that the invention was ''ready for patenting'' such as by the disclosure of drawings or structural chemical formulas that show that the invention was complete, or by describing distinguishing identifying characteristics sufficient to show that the applicant was in possession of the claimed invention. See, e.g., Pfaff v. Wells Elecs., Inc., 525 U.S. 55, 68, 1 19 S.Ct. 304, 312, 48 USPQ2d 1641, 1647 (1998), Regents of the University of California v. Eli Lilly, 119 F.3d 1559, 1568, 43 USPQ2d 1398, 1406 (Fed. Cir. 1997)*, Amgen, Inc. v. Chugai Pharmaceutical, 927 F.2d 1200, 1206, 18 USPQ2d 1016, 1021 (Fed. Cir. 1991) (one must define a compound by ''whatever characteristics sufficiently distinguish it''). 

Therefore, conception is not achieved until reduction to practice has occurred, regardless of the complexity or simplicity of the method of isolation. See Fiers v. Revel, 25 USPQ2d 1602 at 1606 (CAFC 1993) and Amgen Inc. v. Chugai Pharmaceutical Co. Ltd., 18 USPQ2d 1016. One cannot describe what one has not conceived. See Fiddes v. Baird, 30 USPQ2d 1481, 1483. In Fiddes, claims directed to mammalian FGF's were found to be unpatentable due to lack of written description for that broad class. The specification provided only the bovine sequence.

Without a correlation between structure and function, the claim does little more than define the claimed invention by function. That is not sufficient to satisfy the written description requirement. See Eli Lilly, 119 F.3d at 1568, 43 USPQ2d at 1406 (“definition 

	The art recognizes that exosome yield and purity, and thus also the exosomal and/or microvesicle protein concentration, varies according to the isolation protocol and equipment that is used by the ordinary artisan, including the isolation kit, the length of centrifugation time, even the type of centrifuge rotor. Instant claims are directed to an enormous genus of exosomal and/or microvesicle protein concentration values obtained from as little as 1x10^6 stem cells. However, neither the instant specification nor the prior art teach or inform the ordinary artisan how to necessarily and predictably arrive at a resulting exosomal and/or microvesicle protein concentration. Instant claim recites as much as 5000 micrograms of protein, which appears to be far greater than (0.5 to 1 microgram; Cvjetkovic et al, Figure 2B) what is actually taught in the prior art. Furthermore, the art typically quantifies exosomal protein concentration relative to particle number (protein/particle ratio), not exosomal protein concentration relative to cell number, because the biological material, including conditioned medium, is a volume, not cell number, the cell number in culture naturally varies over time (cell division averaging about every 12 to 24 hours) during culture, and the conditioned medium volume, regardless of cell number, itself can be pooled prior to actually performing the exosome isolation steps.  
Thus, for the reasons outlined above, it is concluded that the claims do not meet the requirements for written description under 35 U.S.C. 112, first paragraph. 
MPEP 2163 - 35 U.S.C. 112(a) and the first paragraph of pre-AIA  35 U.S.C. 112 require that the “specification shall contain a written description of the invention ....” This requirement is separate and distinct from the enablement requirement. Ariad Pharm., Inc. v. Eli Lilly & Co., 598 F.3d 1336, 1340, 94 USPQ2d 1161, 1167 (Fed. Cir. 2010) (en banc)

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

7. 	Claim(s) 1, 3, 10, 89, 92, 96-97, and 144 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Lim et al (U.S. 2015/0125950; published May 7, 2015, priority to May 18, 2012; of record), as evidenced by Guo et al (Exp. Hematol. 39: 608-616, 2011).
With respect to Claim 1, Lim et al is considered relevant prior art for having disclosed a highly purified population of cell-derived vesicles, to wit, exosomes [0013] produced from mesenchymal stem cells [0012], whereby said MSCs may be cultured in hypoxia conditions [0010]. Lim et al disclosed the stem cells may be cultured in low serum conditions, e.g. serum-free medium [0126, 239]. Lim et al disclosed purifying the exosomes using HPLC (Example 8) and tangential flow filtration (Example 9), and thus is considered to have obtained a “highly purified population of cell-derived vesicles” ([0364-365], “…purified from culture medium”. See also Figure 9, isolation of exosome peak at 10-12 minutes. 
Since the Patent Office does not have the facilities for examining and comparing Applicants' cell-derived vesicle composition with the cell-derived vesicle composition of the prior art reference, the burden is upon applicants to show a distinction between the material structural and functional characteristics of the claimed cell-derived vesicle composition and the cell-derived vesicle composition of the prior art. See In re Best, 562 F.2d 1252, 195 USPQ 430 (CCPA 1977) and In re Fitzgerald et al., 205 USPQ 594. 
With respect to Claim 3, Lim et al disclosed wherein the cell-derived vesicles are isolated from mesenchymal stem cells [0012].
With respect to Claims 10 and 144, while Lim et al disclose the exosomes are recognized to comprise RNA [0003], Lim et al is silent with respect to whether or not miR-296 is present in said highly purified population of stem cell-derived vesicles. 
However, as discussed above per the 35 U.S. 112 rejections, either the presence of miR-296 cell-derived vesicles is an inherent property of (that naturally flows from) the stem cells of Claim 1 and/or is an inherent property of (that naturally flows from) the method step of Claim 1 by which the stem cells are cultured, or it is not.

Furthermore, Guo et al is considered relevant prior art for having taught that mesenchymal stem cells naturally express and load miR-296 into microvesicles or exosome (Table 2).
Absent objective evidence to the contrary, the presence of miR-296 is considered to be inherently and naturally present in the MSC-derived vesicle composition of Lim et al comprising exosomes. 
Since the Patent Office does not have the facilities for examining and comparing Applicants' cell-derived vesicle composition with the cell-derived vesicle composition of the prior art reference, the burden is upon applicants to show a distinction between the material structural and functional characteristics of the claimed cell-derived vesicle composition and the cell-derived vesicle composition of the prior art. See In re Best, 562 F.2d 1252, 195 USPQ 430 (CCPA 1977) and In re Fitzgerald et al., 205 USPQ 594. 
With respect to Claim 89, Lim et al disclosed purifying exosomes from a population of about 5x10^6 MSCs [0363], and disclosed using at least 0.3 micrograms [0365] in an experiment. It is axiomatic that 0.3 micrograms is less than 300 micrograms and less than 200 micrograms. Lim et al do not disclose that an entire exosome preparation was used for said experiment, and thus it is reasonably considered that the actual protein yield was higher than 0.3 micrograms.
With respect to Claim 92, Lim et al disclosed wherein the average diameter of the cell-derived vesicles in the population is between about, e.g. 30nm to 100nm [0067], as demonstrated with a reduction to practice obtaining 55-65nm exosomes [0265].
With respect to Claim 96, Lim et al disclosed wherein the cell-derived vesicles have been purified from by a method comprising tangential flow filtration (Example 10, [0364], “tangential flow filtration”). 
With respect to Claim 97, Lim et al disclosed a composition comprising the purified population of cell-derived vesicles and a pharmaceutically acceptable carrier, e.g. saline solution [0365]. 
	Thus, Lim et al anticipate the claims. 

Claim(s) 1, 3, 10, 92, 97, and 144 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Larocca et al (U.S. 2016/0108368; filed June 23, 2015; priority to July 3, 2014), as evidenced by Guo et al (Exp. Hematol. 39: 608-616, 2011).
With respect to Claim 1, Larocca et al is considered relevant prior art for having disclosed exosome compositions prepared from stem cells (Abstract, [0011]), e.g. mesenchymal stem cells (Example 3), whereby the stem cells are cultured in low-oxygen conditions, e.g. less than 20%, 10% or 5% O2 [0132] and low-serum, as demonstrated in [0224], EGM-MV2 media (chemically defined, “without…serum”) in a 5% O2 cell culture incubator. Larocca et al disclosed that serum starvation is used to induce exosome production [0247], and hypoxic conditions were also tested to determine if increasing hypoxia will increase exosome production [0246].
Larocca et al disclosed whereby the exosomes promote angiogenesis, having enhanced ability to form vascular tube-like structures ([0146]; Example 2, [0227] “Angiogenic activity of Exosomes assayed using an in vitro endothelial tube forming assay”).
Since the Patent Office does not have the facilities for examining and comparing Applicants' cell-derived vesicle composition with the cell-derived vesicle composition of the prior art reference, the burden is upon applicants to show a distinction between the material structural and functional characteristics of the claimed cell-derived vesicle composition and the cell-derived vesicle composition of the prior art. See In re Best, 562 F.2d 1252, 195 USPQ 430 (CCPA 1977) and In re Fitzgerald et al., 205 USPQ 594. 
With respect to Claim 3, Larocca et al disclosed wherein the cell-derived vesicles are isolated from mesenchymal stem cells (e.g. Example 3).
With respect to Claims 10 and 144, while Larocca et al disclosed the exosomes are recognized to comprise RNA and microRNAs (miRNAs) [0008], Larocca et al is silent with respect to whether or not miR-296 is present in said highly purified population of stem cell-derived vesicles. 
However, as discussed above per the 35 U.S. 112 rejections, either the presence of miR-296 cell-derived vesicles is an inherent property of (that naturally flows from) the stem cells of Claim 1 and/or is an inherent property of (that naturally flows from) the method step of Claim 1 by which the stem cells are cultured, or it is not.

Furthermore, Guo et al is considered relevant prior art for having taught that mesenchymal stem cells naturally express and load miR-296 into microvesicles or exosome (Table 2).
Absent objective evidence to the contrary, the presence of miR-296 is considered to be inherently and naturally present in the MSC-derived vesicle composition of Larocca et al comprising exosomes. 
Since the Patent Office does not have the facilities for examining and comparing Applicants' cell-derived vesicle composition with the cell-derived vesicle composition of the prior art reference, the burden is upon applicants to show a distinction between the material structural and functional characteristics of the claimed cell-derived vesicle composition and the cell-derived vesicle composition of the prior art. See In re Best, 562 F.2d 1252, 195 USPQ 430 (CCPA 1977) and In re Fitzgerald et al., 205 USPQ 594. 
With respect to Claim 92, Larocca et al disclosed wherein the average diameter of the cell-derived vesicles in the population have a diameter of about 80nm to 110nm [0226]. 
With respect to Claim 97, Larocca et al disclosed a composition comprising the purified population of cell-derived vesicles and a pharmaceutically acceptable carrier [0152].
Thus, Larocca et al anticipate the claims. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to 

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103(a) are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

9. 	Claims 1, 3, 10, 89, 92, 96-97, and 144 are rejected under AIA  35 U.S.C. 103 as being unpatentable over Larocca et al (U.S. 2016/0108368; filed June 23, 2015; priority to July 3, 2014) in view of Lim et al (U.S. 2015/0125950; published May 7, 2015, priority to May 18, 2012; of record) and Guo et al (Exp. Hematol. 39: 608-616, 2011).
Determining the scope and contents of the prior art.
With respect to Claim 1, Larocca et al is considered relevant prior art for having disclosed exosome compositions prepared from stem cells (Abstract, [0011]), e.g. mesenchymal stem cells (Example 3), whereby the stem cells are cultured in low-oxygen conditions, e.g. less than 20%, 10% or 5% O2 [0132] and low-serum, as demonstrated in [0224], EGM-MV2 media (chemically defined, “without…serum”) in a 5% O2 cell culture incubator. Larocca et al disclosed that serum starvation is used to induce exosome production [0247], and hypoxic 
Larocca et al disclosed whereby the exosomes promote angiogenesis, having enhanced ability to form vascular tube-like structures ([0146]; Example 2, [0227] “Angiogenic activity of Exosomes assayed using an in vitro endothelial tube forming assay”).
Since the Patent Office does not have the facilities for examining and comparing Applicants' cell-derived vesicle composition with the cell-derived vesicle composition of the prior art reference, the burden is upon applicants to show a distinction between the material structural and functional characteristics of the claimed cell-derived vesicle composition and the cell-derived vesicle composition of the prior art. See In re Best, 562 F.2d 1252, 195 USPQ 430 (CCPA 1977) and In re Fitzgerald et al., 205 USPQ 594. 

Larocca et al do not disclose the microvesicle/exosomes were purified using a method step comprising filtration. 
However, prior to the effective filing date of the instantly claimed invention, and with respect to Claims 1 and 96, Lim et al is considered relevant prior art for having disclosed a highly purified population of cell-derived vesicles, to wit, exosomes [0013] produced from mesenchymal stem cells [0012], whereby said MSCs may be cultured in hypoxia conditions [0010]. Lim et al disclosed the stem cells may be cultured in low serum conditions, e.g. serum-free medium [0126, 239]. Lim et al disclosed purifying the exosomes using HPLC (Example 8) and tangential flow filtration (Example 9), and thus is considered to have obtained a “highly purified population of cell-derived vesicles” ([0364-365], “…purified from culture medium”. See also Figure 9, isolation of exosome peak at 10-12 minutes. 
Lim et al disclosed wherein the cell-derived vesicles have been purified from by a method comprising tangential flow filtration (Example 10, [0364], “tangential flow filtration”). 
Since the Patent Office does not have the facilities for examining and comparing Applicants' cell-derived vesicle composition with the cell-derived vesicle composition of the prior art reference, the burden is upon applicants to show a distinction between the material structural and functional characteristics of the claimed cell-derived vesicle composition and the cell-derived vesicle composition of the prior art. See In re Best, 562 F.2d 1252, 195 USPQ 430 (CCPA 1977) and In re Fitzgerald et al., 205 USPQ 594. 

Ascertaining the differences between the prior art and the claims at issue, and Resolving the level of ordinary skill in the pertinent art.
People of the ordinary skill in the art will be highly educated individuals such as medical doctors, scientists, or engineers possessing advanced degrees, including M.D.'s and Ph.D.'s. Thus, these people most likely will be knowledgeable and well-read in the relevant literature and have the practical experience in cell and molecular biology, methods of culturing stem cells, and methods to collect, isolate and purify microvesicles and exosomes. Therefore, the level of ordinary skill in this art is high. 
"A person of ordinary skill in the art is also a person of ordinary creativity, not an automaton." KSR International Co. v. Teleflex Inc., 550 U.S. ___, ___, 82 USPQ2d 1385, 1397 (2007). "[I]n many cases a person of ordinary skill will be able to fit the teachings of multiple patents together like pieces of a puzzle." Id. Office personnel may also take into account "the inferences and creative steps that a person of ordinary skill in the art would employ." Id. at ___, 82 USPQ2d at 1396. 

Considering objective evidence present in the application indicating obviousness or nonobviousness.
The focus when making a determination of obviousness should be on what a person of ordinary skill in the pertinent art would have known at the time of the invention, and on what such a person would have reasonably expected to have been able to do in view of that knowledge. This is so regardless of whether the source of that knowledge and ability was documentary prior art, general knowledge in the art, or common sense. M.P.E.P. §2141.
Prior to the effective filing date of the instantly claimed invention, it would have been obvious to one of ordinary skill in the art to modify the method of purifying microvesicles and exosomes, e.g. centrifugation as disclosed by Larocca et al [0224], with a step of using filtration, including tangential flow filtration, as disclosed by Lim et al, to prepare a highly purified population of cell-derived vesicles with a reasonable expectation of success because Lim et al disclosed that cell-derived vesicles can be purified using a method that comprises centrifugation and tangential flow filtration [0239].
KSR Int'l Co. v. Teleflex Inc., 127 S. Ct. 1727, 1741,82 USPQ2d 1385, 1396 (2007). See also Id. At 1742, 82 USPQ2d 1397 ("A person of ordinary skill is also a person of ordinary creativity, not an automaton.").
It should be noted that the KSR case forecloses the argument that a specific teaching, suggestion, or motivation is required to support a finding of obviousness. See the recent Board decision Ex parte Smith, —USPQ2d—, slip op. at 20, (Bd. Pat. App. & Interf. June 25, 2007) (citing KSR, 82 USPQ2d at 1396) (available at http: www. uspto.gov/web/offices/dcom/bpai/prec/fd071925 .pdf).

With respect to Claim 3, Larocca et al disclosed wherein the cell-derived vesicles are isolated from mesenchymal stem cells (e.g. Example 3).
Lim et al disclosed wherein the cell-derived vesicles are isolated from mesenchymal stem cells [0012].
With respect to Claims 10 and 144, while Larocca et al disclosed the exosomes are recognized to comprise RNA and microRNAs (miRNAs) [0008], Larocca et al is silent with respect to whether or not miR-296 is present in said highly purified population of stem cell-derived vesicles. 
Similarly, while Lim et al disclose the exosomes are recognized to comprise RNA [0003], Lim et al is silent with respect to whether or not miR-296 is present in said highly purified population of stem cell-derived vesicles.
However, as discussed above per the 35 U.S. 112 rejections, either the presence of miR-296 cell-derived vesicles is an inherent property of (that naturally flows from) the stem cells of Claim 1 and/or is an inherent property of (that naturally flows from) the method step of Claim 1 by which the stem cells are cultured, or it is not.
The specification discloses that miR-296 is naturally and endogenously expressed by the stem cells (e.g. pg 4, line 4). 
Furthermore, Guo et al is considered relevant prior art for having taught that mesenchymal stem cells naturally express and load miR-296 into microvesicles or exosome (Table 2).

Since the Patent Office does not have the facilities for examining and comparing Applicants' cell-derived vesicle composition with the cell-derived vesicle composition of the prior art reference, the burden is upon applicants to show a distinction between the material structural and functional characteristics of the claimed cell-derived vesicle composition and the cell-derived vesicle composition of the prior art. See In re Best, 562 F.2d 1252, 195 USPQ 430 (CCPA 1977) and In re Fitzgerald et al., 205 USPQ 594. 
With respect to Claim 92, Larocca et al disclosed wherein the average diameter of the cell-derived vesicles in the population have a diameter of about 80nm to 110nm [0226].
Lim et al disclosed wherein the average diameter of the cell-derived vesicles in the population is between about, e.g. 30nm to 100nm [0067], as demonstrated with a reduction to practice obtaining 55-65nm exosomes [0265].
With respect to Claim 89, Lim et al disclosed purifying exosomes from a population of about 5x10^6 MSCs [0363], and disclosed using at least 0.3 micrograms [0365] in an experiment. It is axiomatic that 0.3 micrograms is less than 300 micrograms and less than 200 micrograms. Lim et al do not disclose that an entire exosome preparation was used for said experiment, and thus it is reasonably considered that the actual protein yield was higher than 0.3 micrograms.
Since the Patent Office does not have the facilities for examining and comparing Applicants' cell-derived vesicle composition with the cell-derived vesicle composition of the prior art reference, the burden is upon applicants to show a distinction between the material structural and functional characteristics of the claimed cell-derived vesicle composition and the cell-derived vesicle composition of the prior art. See In re Best, 562 F.2d 1252, 195 USPQ 430 (CCPA 1977) and In re Fitzgerald et al., 205 USPQ 594. 
With respect to Claim 97, Larocca et al disclosed a composition comprising the purified population of cell-derived vesicles and a pharmaceutically acceptable carrier [0152].
Lim et al disclosed a composition comprising the purified population of cell-derived vesicles and a pharmaceutically acceptable carrier, e.g. saline solution [0365]. 
Graham and KSR, and the teachings of the cited prior art provide the requisite teachings and motivations with a clear, reasonable expectation of success. Thus, absent evidence to the contrary, the invention as a whole is prima facie obvious. 

10. 	Claims 1, 3, 10, 89, 92, 96-97, 140-141, and 144-145 are rejected under AIA  35 U.S.C. 103 as being unpatentable over Larocca et al (U.S. 2016/0108368; filed June 23, 2015; priority to July 3, 2014) in view of Lim et al (U.S. 2015/0125950; published May 7, 2015, priority to May 18, 2012; of record) and Guo et al (Exp. Hematol. 39: 608-616, 2011), as applied to Claims 1, 3, 10, 89, 92, 96-97, and 144 above, and in further view of Mitsialis et al (U.S. 2014/0065240).
Determining the scope and contents of the prior art.
While Larocca et al disclosed whereby the exosome composition is provided to the user in the form of a kit, and comprises instructions [0168], as per Claim 141, Larocca et al do not disclose the cell-derived vesicle composition may be frozen or lyophilized.
However, prior to the effective filing date of the instantly claimed invention, and with respect to Claims 140-141, Mitsialis et al is considered relevant prior art for having disclosed exosome compositions prepared from mesenchymal stem cells (Abstract), said MSCs being cultured under low serum conditions ([0110], “serum-free MSC conditioned media produced”), whereby the exosomes may be isolated from MSCs in culture [0059], whereby exosome fractions during purification are pooled [0059], whereby the exosome composition is stored frozen (-80C, [0059]), e.g. for long-term storage ([0063], “cryopreserved”, “freezing”) or lyophilized [0095]. The exosome composition may be provided to the user as a kit, including instructions of how to use [0099-101].
Applicant is respectfully reminded that where the only difference between a prior art product and a claimed product is printed matter that is not functionally related to the product, the content of the printed matter will not distinguish the claimed product from the prior art. In re Ngai, 367 F.3d 1336, 1339, 70 USPQ2d 1862, 1864 (Fed. Cir. 2004) (Claim at issue was a kit requiring instructions and a buffer agent. The Federal Circuit held that the claim was anticipated by a prior art reference that taught a kit that included instructions and a buffer agent, even though the content of the instructions differed, explaining "[i]f we were to adopt [applicant’s] position, In re Gulack, 703 F.2d 1381, 1385-86, 217 USPQ 401, 404 (Fed. Cir. 1983) ("Where the printed matter is not functionally related to the substrate, the printed matter will not distinguish the invention from the prior art in terms of patentability….[T]he critical question is whether there exists any new and unobvious functional relationship between the printed matter and the substrate." ); In re Miller, 418 F.2d 1392, 1396 (CCPA 1969) (finding a new and nonobvious relationship between a measuring cup and writing showing how to "half" a recipe). See MPEP 2112.01(III)

Considering objective evidence present in the application indicating obviousness or nonobviousness.
The focus when making a determination of obviousness should be on what a person of ordinary skill in the pertinent art would have known at the time of the invention, and on what such a person would have reasonably expected to have been able to do in view of that knowledge. This is so regardless of whether the source of that knowledge and ability was documentary prior art, general knowledge in the art, or common sense. M.P.E.P. §2141.
Prior to the effective filing date of the instantly claimed invention, it would have been obvious to one of ordinary skill in the art to modify the cell-derived vesicle composition comprising microvesicles and exosomes of Larocca et al and/or Lim et al to be frozen or lyophilized, as disclosed by Mitsialis et al, with a reasonable expectation of success because Mitsialis et al disclosed that cell-derived vesicles can be frozen or cryopreserved for long-term storage [0059, 63] and/or formulated as lyophilized compositions [0095].
It is proper to "take account of the inferences and creative steps that a person of ordinary skill in the art would employ." KSR Int'l Co. v. Teleflex Inc., 127 S. Ct. 1727, 1741,82 USPQ2d 1385, 1396 (2007). See also Id. At 1742, 82 USPQ2d 1397 ("A person of ordinary skill is also a person of ordinary creativity, not an automaton.").
It should be noted that the KSR case forecloses the argument that a specific teaching, suggestion, or motivation is required to support a finding of obviousness. See the recent Board decision Ex parte Smith, —USPQ2d—, slip op. at 20, (Bd. Pat. App. & Interf. June 25, 2007) (citing KSR, 82 USPQ2d at 1396) (available at http: www. uspto.gov/web/offices/dcom/bpai/prec/fd071925 .pdf).

With respect to Claim 3, Larocca et al disclosed wherein the cell-derived vesicles are isolated from mesenchymal stem cells (e.g. Example 3).
Lim et al disclosed wherein the cell-derived vesicles are isolated from mesenchymal stem cells [0012].
Mitsialis et al disclosed exosome compositions prepared from mesenchymal stem cells (Abstract; [0059]).
With respect to Claims 10 and 144, while Larocca et al disclosed the exosomes are recognized to comprise RNA and microRNAs (miRNAs) [0008], Larocca et al is silent with respect to whether or not miR-296 is present in said highly purified population of stem cell-derived vesicles. 
Similarly, while Lim et al disclose the exosomes are recognized to comprise RNA [0003], Lim et al is silent with respect to whether or not miR-296 is present in said highly purified population of stem cell-derived vesicles.
Similarly, while Mitsialis et al disclosed the exosomes are recognized to comprise RNA and microRNAs (miRNAs) [0057], Mitsialis et al is silent with respect to whether or not miR-296 is present in said highly purified population of stem cell-derived vesicles. 
However, as discussed above per the 35 U.S. 112 rejections, either the presence of miR-296 cell-derived vesicles is an inherent property of (that naturally flows from) the stem cells of Claim 1 and/or is an inherent property of (that naturally flows from) the method step of Claim 1 by which the stem cells are cultured, or it is not.
The specification discloses that miR-296 is naturally and endogenously expressed by the stem cells (e.g. pg 4, line 4). 
Furthermore, Guo et al is considered relevant prior art for having taught that mesenchymal stem cells naturally express and load miR-296 into microvesicles or exosome (Table 2).
Absent objective evidence to the contrary, the presence of miR-296 is considered to be inherently and naturally present in the MSC-derived vesicle composition of Larocca et al comprising exosomes. 
Since the Patent Office does not have the facilities for examining and comparing Applicants' cell-derived vesicle composition with the cell-derived vesicle composition of the In re Best, 562 F.2d 1252, 195 USPQ 430 (CCPA 1977) and In re Fitzgerald et al., 205 USPQ 594. 
With respect to Claim 92, Larocca et al disclosed wherein the average diameter of the cell-derived vesicles in the population have a diameter of about 80nm to 110nm [0226].
Lim et al disclosed wherein the average diameter of the cell-derived vesicles in the population is between about, e.g. 30nm to 100nm [0067], as demonstrated with a reduction to practice obtaining 55-65nm exosomes [0265].
Mitsialis et al disclosed wherein the exosomes have a diameter ranging from about 30nm to 100nm [0056]. 
With respect to Claim 89, Lim et al disclosed purifying exosomes from a population of about 5x10^6 MSCs [0363], and disclosed using at least 0.3 micrograms [0365] in an experiment. It is axiomatic that 0.3 micrograms is less than 300 micrograms and less than 200 micrograms. Lim et al do not disclose that an entire exosome preparation was used for said experiment, and thus it is reasonably considered that the actual protein yield was higher than 0.3 micrograms.
Mitsialis et al disclosed a purified exosome composition comprising at least 30 micrograms of protein [0116]. 
Since the Patent Office does not have the facilities for examining and comparing Applicants' cell-derived vesicle composition with the cell-derived vesicle composition of the prior art reference, the burden is upon applicants to show a distinction between the material structural and functional characteristics of the claimed cell-derived vesicle composition and the cell-derived vesicle composition of the prior art. See In re Best, 562 F.2d 1252, 195 USPQ 430 (CCPA 1977) and In re Fitzgerald et al., 205 USPQ 594. 
With respect to Claim 96, Lim et al disclosed wherein the cell-derived vesicles have been purified from by a method comprising tangential flow filtration (Example 10, [0364], “tangential flow filtration”). 
Mitsialis et al disclosed wherein the cell-derived vesicles have been purified from by a method comprising filtration [0061]. 
With respect to Claim 97, Larocca et al disclosed a composition comprising the purified population of cell-derived vesicles and a pharmaceutically acceptable carrier [0152].
Lim et al disclosed a composition comprising the purified population of cell-derived vesicles and a pharmaceutically acceptable carrier, e.g. saline solution [0365]. 
Mitsialis et al disclosed wherein the exosome composition comprises a pharmaceutically acceptable carrier [0085].
With respect to Claim 145, Mitsialis et al disclosed wherein the exosome composition comprises a pharmaceutically acceptable carrier [0085], and may include an additional therapeutic agent [0087-88].
The cited prior art meets the criteria set forth in both Graham and KSR, and the teachings of the cited prior art provide the requisite teachings and motivations with a clear, reasonable expectation of success. Thus, absent evidence to the contrary, the invention as a whole is prima facie obvious. 

11. 	Claims 3, 10, 92, 96-97, 141, and 144-146 are rejected under AIA  35 U.S.C. 103 as being unpatentable over Larocca et al (U.S. 2016/0108368; filed June 23, 2015; priority to July 3, 2014) in view of Lim et al (U.S. 2015/0125950; published May 7, 2015, priority to May 18, 2012; of record), Guo et al (Exp. Hematol. 39: 608-616, 2011), and Mitsialis et al (U.S. 2014/0065240), as applied to Claims 1, 3, 10, 89, 92, 96-97, 140-141, and 144-145 above, and in further view of Levi et al (U.S. 2013/0209528).
Determining the scope and contents of the prior art.
Neither Larocca et al, Lim et al, nor Mitsialis et al disclose wherein the additional therapeutic agent promotes angiogenesis. 
However, prior to the effective filing date of the instantly claimed invention, and with respect to Claims 145-146, Levi et al is considered relevant prior art for having disclosed exosome compositions prepared from mesenchymal stem cells (Abstract) cultured in low-serum conditions (syn. serum-free media, [0161-166]). Levi et al disclosed the exosome composition comprises a pharmaceutically acceptable carrier [0188, 205], and whereby the exosome composition can be combined with a therapeutic agent, e.g. as a single composition comprising both the exosomes and the therapeutic agent [0261], so as to increase the effectiveness of the exosome composition [0259], e.g. an agent that augments blood supply [0260], e.g. growth 

Considering objective evidence present in the application indicating obviousness or nonobviousness.
The focus when making a determination of obviousness should be on what a person of ordinary skill in the pertinent art would have known at the time of the invention, and on what such a person would have reasonably expected to have been able to do in view of that knowledge. This is so regardless of whether the source of that knowledge and ability was documentary prior art, general knowledge in the art, or common sense. M.P.E.P. §2141.
Prior to the effective filing date of the instantly claimed invention, it would have been obvious to one of ordinary skill in the art to substitute a first additional therapeutic agent, as disclosed by Mitsialis et al, with a second additional therapeutic agent, e.g. an angiogenesis-promoting therapeutic agent, as disclosed by Levi et al, in a cell-derived vesicle composition with a reasonable expectation of success because the simple substitution of one known element for another would have yielded predictable results to one of ordinary skill in the art at the time of the invention. M.P.E.P. §2144.07 states "The selection of a known material based on its suitability for its intended use supported a prima facie obviousness determination in Sinclair & Carroll Co. v. Interchemical Corp., 325 U.S. 327, 65 USPQ 297 (1945).” “Reading a list and selecting a known compound to meet known requirements is no more ingenious than selecting the last piece to put in the last opening in a jig-saw puzzle." 325 U.S. at 335, 65 USPQ at 301.).” When substituting equivalents known in the prior art for the same purpose, an express suggestion to substitute one equivalent component or process for another is not necessary to render such substitution obvious. In re Fout, 675 F.2d 297, 213 USPQ 532 (CCPA 1982). M.P.E.P. §2144.06. An artisan would be motivated to substitute a first therapeutic agent for an angiogenesis-promoting agent because those of ordinary skill in the art previously recognized that the additional therapeutic agent present in the composition will necessarily vary depending upon the disease/disorder/condition that is to be treated with the vesicle composition, and Levi et al disclosed the additional therapeutic agent should be added to the vesicle composition so as to increase the effectiveness of the exosome composition [0259], e.g. an agent that augments blood 
It is proper to "take account of the inferences and creative steps that a person of ordinary skill in the art would employ." KSR Int'l Co. v. Teleflex Inc., 127 S. Ct. 1727, 1741,82 USPQ2d 1385, 1396 (2007). See also Id. At 1742, 82 USPQ2d 1397 ("A person of ordinary skill is also a person of ordinary creativity, not an automaton.").
It should be noted that the KSR case forecloses the argument that a specific teaching, suggestion, or motivation is required to support a finding of obviousness. See the recent Board decision Ex parte Smith, —USPQ2d—, slip op. at 20, (Bd. Pat. App. & Interf. June 25, 2007) (citing KSR, 82 USPQ2d at 1396) (available at http: www. uspto.gov/web/offices/dcom/bpai/prec/fd071925 .pdf).

With respect to Claim 3, Larocca et al disclosed wherein the cell-derived vesicles are isolated from mesenchymal stem cells (e.g. Example 3).
Lim et al disclosed wherein the cell-derived vesicles are isolated from mesenchymal stem cells [0012].
Mitsialis et al disclosed exosome compositions prepared from mesenchymal stem cells (Abstract; [0059]).
Levi et al disclosed exosome compositions prepared from mesenchymal stem cells (Abstract) cultured in low-serum conditions (syn. serum-free media, [0161-166]).
With respect to Claims 10 and 144, while Larocca et al disclosed the exosomes are recognized to comprise RNA and microRNAs (miRNAs) [0008], Larocca et al is silent with respect to whether or not miR-296 is present in said highly purified population of stem cell-derived vesicles. 
Similarly, while Lim et al disclose the exosomes are recognized to comprise RNA [0003], Lim et al is silent with respect to whether or not miR-296 is present in said highly purified population of stem cell-derived vesicles.
Similarly, while Mitsialis et al disclosed the exosomes are recognized to comprise RNA and microRNAs (miRNAs) [0057], Mitsialis et al is silent with respect to whether or not miR-296 is present in said highly purified population of stem cell-derived vesicles. 

However, as discussed above per the 35 U.S. 112 rejections, either the presence of miR-296 cell-derived vesicles is an inherent property of (that naturally flows from) the stem cells of Claim 1 and/or is an inherent property of (that naturally flows from) the method step of Claim 1 by which the stem cells are cultured, or it is not.
The specification discloses that miR-296 is naturally and endogenously expressed by the stem cells (e.g. pg 4, line 4). 
Furthermore, Guo et al is considered relevant prior art for having taught that mesenchymal stem cells naturally express and load miR-296 into microvesicles or exosome (Table 2).
Absent objective evidence to the contrary, the presence of miR-296 is considered to be inherently and naturally present in the MSC-derived vesicle composition of Larocca et al comprising exosomes. 
Since the Patent Office does not have the facilities for examining and comparing Applicants' cell-derived vesicle composition with the cell-derived vesicle composition of the prior art reference, the burden is upon applicants to show a distinction between the material structural and functional characteristics of the claimed cell-derived vesicle composition and the cell-derived vesicle composition of the prior art. See In re Best, 562 F.2d 1252, 195 USPQ 430 (CCPA 1977) and In re Fitzgerald et al., 205 USPQ 594. 
With respect to Claim 92, Larocca et al disclosed wherein the average diameter of the cell-derived vesicles in the population have a diameter of about 80nm to 110nm [0226].
Lim et al disclosed wherein the average diameter of the cell-derived vesicles in the population is between about, e.g. 30nm to 100nm [0067], as demonstrated with a reduction to practice obtaining 55-65nm exosomes [0265].
Mitsialis et al disclosed wherein the exosomes have a diameter ranging from about 30nm to 100nm [0056]. 
Levi et al disclosed wherein the exosomes have a diameter between 50nm, 100nm, or as much as 200nm [0033, 114-115, 118].
With respect to Claim 89, Lim et al disclosed purifying exosomes from a population of about 5x10^6 MSCs [0363], and disclosed using at least 0.3 micrograms [0365] in an experiment. It is axiomatic that 0.3 micrograms is less than 300 micrograms and less than 200 micrograms. Lim et al do not disclose that an entire exosome preparation was used for said experiment, and thus it is reasonably considered that the actual protein yield was higher than 0.3 micrograms.
Mitsialis et al disclosed a purified exosome composition comprising at least 30 micrograms of protein [0116]. 
Since the Patent Office does not have the facilities for examining and comparing Applicants' cell-derived vesicle composition with the cell-derived vesicle composition of the prior art reference, the burden is upon applicants to show a distinction between the material structural and functional characteristics of the claimed cell-derived vesicle composition and the cell-derived vesicle composition of the prior art. See In re Best, 562 F.2d 1252, 195 USPQ 430 (CCPA 1977) and In re Fitzgerald et al., 205 USPQ 594. 
With respect to Claim 96, Lim et al disclosed wherein the cell-derived vesicles have been purified from by a method comprising tangential flow filtration (Example 10, [0364], “tangential flow filtration”). 
Mitsialis et al disclosed wherein the cell-derived vesicles have been purified from by a method comprising filtration [0061]. 
Levi et al disclosed wherein the cell-derived vesicles have been purified from by a method comprising centrifugation and filtration, e.g. tangential force (syn. flow) filtration [0093, 99].
With respect to Claim 97, Larocca et al disclosed a composition comprising the purified population of cell-derived vesicles and a pharmaceutically acceptable carrier [0152].
Lim et al disclosed a composition comprising the purified population of cell-derived vesicles and a pharmaceutically acceptable carrier, e.g. saline solution [0365]. 
Mitsialis et al disclosed wherein the exosome composition comprises a pharmaceutically acceptable carrier [0085].
Levi et al disclosed the exosome composition comprises a pharmaceutically acceptable carrier [0188, 205],
With respect to Claim 145, Mitsialis et al disclosed wherein the exosome composition comprises a pharmaceutically acceptable carrier [0085], and may include an additional therapeutic agent [0087-88].
Levi et al disclosed the exosome composition comprises a pharmaceutically acceptable carrier [0188, 205], and whereby the exosome composition can be combined with a therapeutic agent, e.g. as a single composition comprising both the exosomes and the therapeutic agent [0261], so as to increase the effectiveness of the exosome composition [0259].
With respect to Claims 140-141, Mitsialis et al disclosed exosome compositions prepared from mesenchymal stem cells (Abstract), said MSCs being cultured under low serum conditions ([0110], “serum-free MSC conditioned media produced”), whereby the exosomes may be isolated from MSCs in culture [0059], whereby exosome fractions during purification are pooled [0059], whereby the exosome composition is stored frozen (-80C, [0059]), e.g. for long-term storage ([0063], “cryopreserved”, “freezing”) or lyophilized [0095]. The exosome composition may be provided to the user as a kit, including instructions of how to use [0099-101].
Levi et al disclose the exosome composition is provided to the user as a kit with instructions of how to use the product [0046]. 
Applicant is respectfully reminded that where the only difference between a prior art product and a claimed product is printed matter that is not functionally related to the product, the content of the printed matter will not distinguish the claimed product from the prior art. In re Ngai, 367 F.3d 1336, 1339, 70 USPQ2d 1862, 1864 (Fed. Cir. 2004) (Claim at issue was a kit requiring instructions and a buffer agent. The Federal Circuit held that the claim was anticipated by a prior art reference that taught a kit that included instructions and a buffer agent, even though the content of the instructions differed, explaining "[i]f we were to adopt [applicant’s] position, anyone could continue patenting a product indefinitely provided that they add a new instruction sheet to the product."). See also In re Gulack, 703 F.2d 1381, 1385-86, 217 USPQ 401, 404 (Fed. Cir. 1983) ("Where the printed matter is not functionally related to the substrate, the printed matter will not distinguish the invention from the prior art in terms of patentability….[T]he critical question is whether there exists any new and unobvious functional relationship between the printed matter and the substrate." ); In re Miller, 418 F.2d 1392, 1396 (CCPA 1969) (finding a new and nonobvious relationship between a measuring cup and writing showing how to "half" a recipe). See MPEP 2112.01(III)
Graham and KSR, and the teachings of the cited prior art provide the requisite teachings and motivations with a clear, reasonable expectation of success. Thus, absent evidence to the contrary, the invention as a whole is prima facie obvious. 

Conclusion
12. 	No claims are allowed. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KEVIN K. HILL whose telephone number is (571)272-8036.  The examiner can normally be reached on 12pm-8pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christopher Babic can be reached on 571-272-8507.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


KEVIN K. HILL
Examiner
Art Unit 1633



/KEVIN K HILL/Primary Examiner, Art Unit 1633